DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuki (US Pat No 9,487,367).
Regarding claim 13, Otsuki discloses a sheet conveyance apparatus comprising:
a conveyance portion (33) comprising a rotary member (33A) and an opposing member (33B) and configured to convey a sheet in a conveyance nip, the opposing member being configured to oppose the rotary member to form the conveyance nip together with the rotary member;
an abutting member (122) configured to abut a surface of the rotary member; and
a support portion (300) configured to rotatably support the rotary member, 
wherein the support portion supports the rotary member such that the rotary member is relatively movable between a first position and a second position with respect to the abutting member, 
wherein when the sheet is not passing through the conveyance nip, the rotary member is positioned at the first position where the rotary member abuts the opposing member (e.g. shown in figure 6), and when the sheet is passing through the conveyance nip, the rotary member is positioned at the second position which is more separated from the opposing member than the first position by a thickness of the sheet passing through the conveyance nip (e.g. shown in figure 7), and
wherein the abutting member includes an opposing surface opposing the rotary member and extending in a direction parallel to a movement direction in which the rotary member moves between the first and second position (e.g. in a direction in which the roller pivots from contact position), and 
wherein in a case where the rotary member moves from the first to the second position, a part of an abutting area, abutting the rotary member positioned in the first position, of the opposing surface is separated from the rotary member, and another area of the opposing surface abuts the rotary member (e.g. the contact area of the abutting member changes when the roller moves from the first to the second position since the abutting member isn’t mounted to move with roll 33a but is mounted independently therefrom).
Regarding claim 14, Otsuki discloses the opposing surface of the abutting member abuts the rotary member regardless of which of the first position and the second position the rotary member is positioned.
Regarding claim 15, Otsuki discloses an urging member (340) configured to urge the rotary member toward the opposing member, wherein the rotary member moves from the first position to the second position against an urging force of the urging member when the sheet passes through the conveyance nip (noted at least in column 8, lines 55-60 and column 9, lines 41-56).
Regarding claim 17, Otsuki discloses the rotary member sinks in the abutting member by a predetermined distance in a direction perpendicular to the movement direction from the opposing surface when the rotary member is positioned at the first position and when the rotary member is positioned at the second position (e.g. there is pressured contact in both positions).
Regarding claim 18, Otsuki discloses the opposing member is a driving roller, and wherein the rotary member is a roller that is rotated in accordance with the driving roller (see column 3, lines 20-23).
Regarding claim 19, Otsuki discloses an image forming apparatus (see figure 1).

Allowable Subject Matter
Claims 1, 2, 4-12 are allowed.
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art on record discloses the applicant’s claimed invention of claims 13 and 16 together.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619